—Order of the Supreme Court, Bronx County (David Levy, J.), entered on or about March 21, 1985, which, upon renewal by defendant of its motion and cross motion pursuant to the court’s prior decision of July 11, 1984, inter alia, directed plaintiff to produce income tax returns, financial statements and cash disbursement ledgers, is unanimously modified, on the law and on the facts and in the exercise of discretion, to the extent of striking the direction that plaintiff produce income tax returns in response to the notice for discovery and inspection, and otherwise affirmed, without costs or disbursements.
The disclosure of tax returns is disfavored due to their confidential and private nature. Consequently, a party seeking to compel their production must make a strong showing of overriding necessity. An examination of the record herein does not indicate that defendant has sufficiently demonstrated that the information contained in plaintiff’s tax returns is indispensable to the instant litigation and unavailable from other sources. (Briton v Knott Hotels Corp., 1ll AD2d 62.) Concur—Murphy, P. J., Carro, Lynch and Milonas, JJ.